DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot in view of a new grounds of rejection necessitated by the amendments to the claims. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the reactor" in line 16.  There is insufficient antecedent basis for this limitation in the claim. For the purpose of examination on the merits, the Examiner is interpreting this limitation as meaning the reaction device. 
Claim 1 recites the limitation “said zones” in line 21. There is insufficient antecedent basis for this limitation in the claim. The prior lines of the claim recite “at least one gas distributor zones” (encompasses a case of the invention comprising only one gas distributor zone). Therefore, it is unclear whether the invention requires a plurality of zones or could include an embodiment having just one zone.
Dependent claims are rejected for the same reason as the base claim(s) upon which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sisak et al. (GB 2229649) in view of Sukan et al. (Mixing performance of air-lift fermenters against working volume and draft tube dimensions).
Regarding claim 1, Sisak et al. discloses a reaction device with air-lift type internal circulation (pp. 30-32) (Fig. 3a, sheet 4 of 5) comprising:
a vertical cylindrical wall (72) defining a cylindrical volume (p. 28-29) (Fig. 3a);
a draft tube (76) positioned so as to extend vertically within the cylindrical volume in such a way as to form an interspace (called annulus) with the vertical cylindrical wall (p. 29, 31-32) (Fig. 3a), the draft tube having a cross- section which is circular and orthogonal to the vertical axis of the draft tube (p. 29) (Fig. 3a), and with a variable internal diameter along the vertical axis (p. 29) (Fig. 3a);
wherein the draft tube includes first (77) and second (78) cylindrical bodies having different diameters and a truncated cone body (79) connecting the first and second cylindrical bodies (p. 29) (Fig. 3a), the first cylindrical body having a smaller diameter than the second cylindrical body (p. 29) (Fig. 3a), the first cylindrical body being disposed below the second cylindrical body (p. 29) (Fig. 3a), a minor base of the truncated cone body coinciding with the first cylindrical body and a major base of the truncated cone body coinciding with the second cylindrical body (p. 29) (Fig. 3a);
an inlet (64) near a bottom of the cylindrical volume (stub 64 serves as an inlet for gas dispersing unit V and is located near a bottom of the cylindrical volume defined by wall 72, see p. 30-32 and Fig. 3a) and an outlet (83) near a top of the cylindrical volume (p. 29-30) (Fig. 3a), the inlet (64) being adapted to receive a liquid phase (see p. 10 and 30-34- the amount of the liquid phase is necessarily sufficient for fed batch fermentation of microorganisms because Sisak et al. discloses that the liquid phase received by the inlet 64 is recirculated for air-consuming, or aerobic, microorganism fermentation, and the liquid phase remains in the reaction device throughout processing);
a gas distributor (71) positioned within the cylindrical volume near the bottom of the cylindrical bottom (p. 31) (Fig. 3a), wherein in operation a gas containing oxygen is fed to the gas distributor (p. 31);
wherein when the gas is fed from the gas distributor, gas distributor zones of differing density are formed within the reaction device due to the presence of the draft tube (Sisak et al. discloses that gas bubbles pass into the draft tube, see p. 31-32, thereby a gas distributor zone where gas is more concentrated is created; Sisak et al. also discloses that fluid and particles circulate through the interspace, which does not have the same “intensive agglomeration of the bubbles” as in the draft tube, see p. 31-32, thereby another gas distributor zone where gas is more dispersed is also created, and the gas distributor zones would have different densities owing to the different fluids present in the zones during operation), one of the zones being a lower density zone where gas is more concentrated and another of the zones being a higher density zone where gas is more dispersed (Sisak et al. discloses a zone where gas is more concentrated and zone where gas is more dispersed as discussed above, and the first zone would be a lower density zone owing to the presence of less-dense gas bubbles), a difference in density between the lower density zone and the higher density zone initiates circulation of the liquid phase which tends to move upwards in the lower density zone which is a riser and to descend in the higher density zone which is a downcomer (p. 30-32), the riser being inside of the draft tube and the downcomer being inside the interspace (p. 30-32);
wherein a ratio between each internal diameter of the draft tube and an internal diameter of the cylindrical volume ranges from about 0.125 to 0.5 (the internal diameters of the draft tube range from e1 to e3 and the internal diameter of the cylindrical volume is B1, wherein e1:e3 ≅ 1:4 and e3:B1 ≅ 1:2, see p. 29; therefore the ratio of e3 to B1 is about 1/2 or 0.5 and the ratio of e1:B1 is about 1/8 or 0.125; the prior art range 0.125 to 0.5 falls within the claim range); and
wherein a ratio between a height of the draft tube and a height of the cylindrical volume is 0.8 (Sisak et al. discloses the following: the height of the draft tube is the same as a height H1, see p. 28-29, the full height of the cylindrical volume is H1 plus the height of unit VI, Fig. 3a, and the height of unit VI is about 1/5th of the full height, p. 28; therefore, the height of the draft tube must be about 4/5th of the full height of the cylindrical volume, in other words, the ratio is about 4/5 = 0.8).
Sisak et al. is silent as to a ratio between a height of the draft tube and a height of the cylindrical volume being less than 0.5.
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Sisak et al. discloses general conditions for the ratio between a height of the draft tube and a height of the cylindrical volume, as set forth above. Furthermore, one of ordinary skill in the art at the time before the effective filing date of the claimed invention would recognize that the parameter is a result-effective variable. Sukan et al. discloses a series of experiments conducted with the cylindrical volume of an air-lift fermenter, the height of which remained fixed, wherein draft tubes of various heights were positioned within the cylindrical volume and the effect on mixing performance was studied (“Materials and Methods”, “Results”, Figs. 1-5, pp. 34-36). Sukan et al. found that “the performance of the air-lift reactor with respect to mixing times is better for the shorter draft tubes” and “the observed trend is towards faster mixing for shorter draft tubes” (p. 35). The ratio of the draft tube height with respect to the cylindrical volume height also has an effect on mixing performance in that adjusting this ratio changes the available space for liquid height over the draft tube. Sukan et al. finds a relationship between liquid head over the draft tube within the cylindrical volume and mixing performance (Figs. 4-5) and finds that there exists an “optimum” liquid height for a given system (pp. 35-36). Given that Sisak et al. discloses that mixing between fluids and particles within the reaction device is important (p. 5, 30-33), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the ratio between a height of the draft tube and a height of the cylindrical volume in order to achieve a desired mixing performance within the device. 
Regarding claim 3, Sisak et al. discloses wherein the height of the draft tube is about 4/5th of the full height of the device, as discussed above. Sisak et al. further discloses wherein the height of the first cylindrical body is c1, the height of the truncated cone body is c2, and the height of the second cylindrical body is c3 wherein c1:c2:c3 ≅ 3:1:3 (p. 29) (Fig. 3a); in other words, the height of the truncated cone body is about 1/7 of the total height of the draft tube. Therefore, the ratio between a height of the truncated cone body and a total height of the device is 1/7 x 4/5 = about 0.11 (falls within the claim range). 
Regarding claim 5, Sisak et al. discloses wherein a ratio between the internal diameter of the draft tube and an internal diameter of the cylindrical volume ranges from about 0.125 to 0.5, as set forth above. Although this range is not identical to the claimed range of 0.35 to 0.45, it has been held that a prima facie case of obviousness exists where the claimed range overlaps the range disclosed by the prior art (MPEP 2144.05) and therefore the limitation does not introduce a patentable distinction over Sisak et al.
Regarding claim 6, Sisak et al. discloses wherein the ratio between the height of the draft tube and the height of the cylindrical volume is about 0.8, as set forth above.
Sisak et al. is silent as to a ratio between a height of the draft tube and a height of the cylindrical volume being less than 0.5 and greater than 0.25.
It has been held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation, when the particular parameter is recognized as a result-effective variable (MPEP §2144.05). Sisak et al. discloses general conditions for the ratio between a height of the draft tube and a height of the cylindrical volume, as set forth above. Furthermore, one of ordinary skill in the art at the time before the effective filing date of the claimed invention would recognize that the parameter is a result-effective variable. Sukan et al. discloses a series of experiments conducted with the cylindrical volume of an air-lift fermenter, the height of which remained fixed, wherein draft tubes of various heights were positioned within the cylindrical volume and the effect on mixing performance was studied (“Materials and Methods”, “Results”, Figs. 1-5, pp. 34-36). Sukan et al. found that “the performance of the air-lift reactor with respect to mixing times is better for the shorter draft tubes” and “the observed trend is towards faster mixing for shorter draft tubes” (p. 35). The ratio of the draft tube height with respect to the cylindrical volume height also has an effect on mixing performance in that adjusting this ratio changes the available space for liquid height over the draft tube. Sukan et al. finds a relationship between liquid head over the draft tube within the cylindrical volume and mixing performance (Figs. 4-5) and finds that there exists an “optimum” liquid height for a given system (pp. 35-36). Given that Sisak et al. discloses that mixing between fluids and particles within the reaction device is important (p. 5, 30-33), it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to discover through routine experimentation an optimum or workable range for the ratio between a height of the draft tube and a height of the cylindrical volume in order to achieve a desired mixing performance within the device. 

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Sisak et al. (GB 2229649) in view of Sukan et al. (Mixing performance of air-lift fermenters against working volume and draft tube dimensions) as applied to claim 1, above, and in further view of Fetsko (US Patent Application Publication 2011/0319670) (already of record).
Regarding claim 4, Sisak et al. discloses the truncated cone body, as set forth above, wherein an inclination of the apothem of the truncated cone body (79) extends in a direction from the first cylindrical body (77) toward the second cylindrical body (78) (Fig. 3a).
Sisak et al. does not expressly teach the angle of the inclination ranging from 15° to 30°.
Fetsko discloses a reaction device (1) (para. 5-6, 13) (Fig. 1, sheet 1 of 4) comprising a vertical cylindrical volume (3) and a draft tube (5) positioned therein (para. 13), the draft tube configured to allow a circulation of fluid flow throughout the cylindrical volume (para. 16, 19-21). Fetsko discloses that the draft tube comprises a truncated cone portion (36) which inclines outwardly along the direction of fluid flow through the draft tube wherein the angle of inclination is about 20°, and further discloses that if the angle is too large, a low velocity flow region will be created which decreases the efficiency of flow through the draft tube (para. 20).
It would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to modify the truncated cone body disclosed by Sisak et al. such that the inclination angle is 20°, as Fetsko discloses that it was known in the art to provide a truncated cone section of a draft tube with such an angle of inclination in order to prevent the formation a a low velocity flow region and thus avoid flow inefficiency, and the skilled artisan would have been motivated to select an inclination angle recognized in the art to prevent inefficient flow through the draft tube. 

Citation of Pertinent Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Zhao et al. (Optimization of Draft Tube Structure for the Pilot-Scale Airlift Reactors) is directed to a reaction device for biochemical fermentation comprising a vertical cylindrical wall defining a cylindrical volume and a draft tube including first and second cylindrical bodies and a truncated cone connecting the first and second cylindrical bodies wherein a ratio between a largest diameter of the draft tube and the inner diameter of the cylindrical volume is 630:1200. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOLLY KIPOUROS whose telephone number is (571)272-0658. The examiner can normally be reached M-F 8.30-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on 5712721374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799